Case: 12-10863   Date Filed: 03/20/2013   Page: 1 of 4




                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-10863
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:11-cv-60535-AJ



BRUCE BRADBERRY,

                                                           Petitioner-Appellant,

                                   versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 20, 2013)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-10863     Date Filed: 03/20/2013    Page: 2 of 4

      Bruce Bradberry, a pro se Florida prisoner, appeals the district court’s denial

of his 28 U.S.C. § 2254 petition. After review, we vacate and remand for further

consideration consistent with this opinion.

      In 2005, a jury in Broward County, Florida convicted Bradberry of sexual

battery, lewd or lascivious molestation, child abuse, and attempt to contribute to

the delinquency of a child. Bradberry is serving a life sentence.

      In 2011, Bradberry filed this pro se § 2254 petition raising numerous claims

for relief, including three claims that his trial counsel rendered ineffective

assistance of counsel during jury selection. Bradberry’s § 2254 petition designated

these jury-selection claims as Claims 7(a), 7(b), and 7(c). Claim 7(a) alleged that

trial counsel was ineffective for failing to object when the state struck six

prospective female jurors. Claim 7(b) focused on trial counsel’s failure to preserve

an objection to the state’s motion to strike one particular juror, and Claim 7(c)

focused on trial counsel’s failure to object to comments by the trial court during

voir dire.

      The magistrate judge’s report (“R&R”) recommended that Bradberry’s

§ 2254 petition be denied. With respect to Bradberry’s jury-selection claims,

however, the R&R addressed only Claims 7(b) and 7(c), and omitted any

discussion of Claim 7(a). Although Bradberry’s objection to the R&R asserted that




                                               2
                 Case: 12-10863       Date Filed: 03/20/2013        Page: 3 of 4

the magistrate judge had failed to address Claim 7(a), the district court summarily

adopted the R&R and denied Bradberry’s § 2254 petition.

       This Court granted a certificate of appealability (“COA”) on the issue of:

       Whether the district court failed to address claim 7(a) in Bradberry’s
       § 2254 petition that his counsel was ineffective for failing to object to
       the state’s removal of prospective female jurors, in violation of
       Clisby.

       In Clisby, this Court instructed district courts to resolve all claims for relief

raised in a habeas petition prior to granting or denying relief. Clisby v. Jones, 960

F.2d 925, 936 (11th Cir. 1992) (en banc). If the district court does not address all

claims prior to issuing judgment, we “will vacate the district court’s judgment

without prejudice and remand the case for consideration of all remaining claims.”

Id. at 938.1

       Bradberry argues, and the state concedes, that the district court did not

address Bradberry’s ineffective assistance of counsel claim in Claim 7(a). We

agree. This failure to consider all of the claims set forth in Bradberry’s § 2254

petition violates Clisby.

       We reject the state’s invitation to address the merits of Claim 7(a). Under

Clisby, our role is to vacate the judgment “without prejudice” and remand to the

district court for consideration of the unaddressed claim in the first instance. Id.

       1
         In reviewing the denial of a § 2254 petition, we review questions of law and mixed
questions of law and fact de novo, and findings of fact for clear error. Stewart v. Sec’y, Dep’t of
Corr., 476 F.3d 1193, 1208 (11th Cir. 2007).
                                                     3
              Case: 12-10863    Date Filed: 03/20/2013   Page: 4 of 4

Furthermore, the merits of Bradberry’s Claim 7(a) exceed the scope of our review,

which is limited to the Clisby issue specified in the COA. See Murray v. United

States, 145 F.3d 1249, 1250 (11th Cir. 1998). For these reasons, we vacate the

judgment without prejudice and remand the case to the district court to consider

Bradberry’s Claim 7(a).

      VACATED AND REMANDED.




                                            4